Name: 2003/324/EC: Commission Decision of 12 May 2003 as regards a derogation from the intra-species recycling ban for fur animals under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (Text with EEA relevance) (notified under document number C(2003) 1496)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  environmental policy;  health;  European Union law;  Europe;  agricultural activity
 Date Published: 2003-05-13

 13.5.2003 EN Official Journal of the European Union L 117/37 COMMISSION DECISION of 12 May 2003 as regards a derogation from the intra-species recycling ban for fur animals under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (notified under document number C(2003) 1496) (Only the Finnish and Swedish texts are authentic) (Text with EEA relevance) (2003/324/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 22(2) thereof, Whereas: (1) Regulation (EC) No 1774/2002 provides for a prohibition on the feeding of animals with processed animal protein derived from animals of the same species. Derogations may be granted in relation to fur animals after consultation of the appropriate scientific committee. (2) The Scientific Steering Committee issued an opinion on 24 and 25 June 1999 on the risks of non-conventional transmissible agents, conventional infectious agents or other hazards such as toxic substances entering the human food or animal feed chains via raw material from fallen stock and dead animals or via condemned materials. That opinion was updated on 13 July 1999. The opinion refers to the risks related to the feeding of fur animals with processed animal protein derived from animals of the same species. (3) On 17 September 1999 the Scientific Steering Committee adopted an opinion with regard to intra-species recycling on the risk born by recycling animal by-products as feed with regard to propagating TSE in non-ruminant farmed animals. (4) According to those scientific opinions fur animals recycling may be considered in certain regions on the basis of well documented grounds which ensure that the presence of TSE agent in the population concerned is unlikely. Those opinions also set out the conditions that are necessary in order to minimise the TSE risk. (5) Finland has submitted a request for a derogation on intra-species recycling ban for fur animals. The request fulfils the conditions required in the opinions adopted by the Scientific Steering Committee to minimise the TSE risk. (6) Accordingly, a derogation should be granted to Finland from the intra-species recycling ban for fur animals under Regulation (EC) No 1774/2002. In order to avoid a risk to public and animal health, that derogation should be subject to certain conditions. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Derogation to Finland for certain fur producing animals Pursuant to Article 22(2) of Regulation (EC) No 1774/2002, a derogation is granted to Finland with regard to the feeding of the following fur animals with processed animal protein derived from the bodies or parts of bodies of animals of the same species: (a) foxes (Vulpes vulpes and Alopex lagopus); and (b) raccoon dogs (Nycteroites procynoides). Article 2 Approvals for registered farms The competent authority may grant approval to registered farms for the feeding of the species referred to in Article 1 with processed animal protein derived from the bodies or parts of bodies of animals of the same species. Such approval shall only be granted to registered farms: (a) on the basis of an application that is accompanied by documentation proving that there is no reason to suspect the presence of the TSE agent in the population of the species covered by the application; (b) where an appropriate surveillance system for TSEs in fur animals is in place and includes regular laboratory testing of samples for TSE; and (c) providing appropriate guarantees that no animal by-product or processed animal protein derived from those animals or their offspring may enter the food or feed chain of other animals than fur animals; (d) where the farm has had no known contact with any farm with a suspected or confirmed outbreak of TSE; (e) where the responsible person of the registered farm complies with the requirements set out in Annex IX to Regulation (EC) No 1774/2002 and in the Annex to this Decision. Article 3 Control measures 1. The competent authority shall take the necessary measures to control: (a) the appropriate composition, processing and use of the feed containing processed animal protein derived from the bodies or parts of bodies of animals of the same species; (b) the animals that are fed with the feed referred to in point (a), including: (i) strict supervision of the health status of those animals; (ii) appropriate TSE surveillance involving regular sampling and laboratory examination for TSEs; (c) that the requirements of Article 2 are fulfilled. 2. The samples referred to in paragraph 1(b)(ii) shall include samples taken from animals showing neurological symptoms and from older breeding animals. Article 4 Suspension of an approval An approval as provided for in Article 2 shall be immediately suspended in the event of suspected or confirmed contact with any farm with a suspected or confirmed outbreak of TSE until the risk of contamination may be conclusively excluded. Article 5 Compliance with this Decision Finland shall immediately take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 6 Applicability This Decision shall apply from 1 May 2003. Article 7 Addressee This Decision is addressed to the Republic of Finland. Done at Brussels, 12 May 2003. For the Commission David BYRNE Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. ANNEX A. General obligations of the responsible person of the registered farm 1. The responsible person must keep records at least of: (a) the fur and carcases of animals fed with processed animal protein of their own species; and (b) each consignment in order to ensure the tractability of the material. 2. In the event of any known or suspected contact with any farm with a suspected or confirmed outbreak of TSE, the responsible person must immediately: (a) inform the competent authority of such contact; and (b) cease the dispatch of fur animals to any destination without a written authorisation of the competent authority. B. Operating obligations of the person responsible for the registered farm 1. The responsible person shall ensure that: (a) the carcases of fur animals intended for feeding to animals of the same species are handled and processed separately from carcases not authorised for that purpose; (b) fur animals fed with processed animal protein derived from animals of the same species are kept separate from animals not being fed with processed animal protein derived from animals of the same species. 2. The responsible person shall ensure that processed animal protein derived from one species and intended for the feeding of the same species must: (a) have been processed in a processing plant approved under Article 13 of Regulation (EC) No 1774/2002 and using only methods 1 to 5 or 7 as set out in Annex V, Chapter III to that Regulation; (b) have been produced from healthy animals killed for the production of fur; (c) have been produced from animals, which were not fed with processed animal protein derived from the same species during the last 24 hours before killing.